Citation Nr: 1442955	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-46 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of an ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the case has been subsequently transferred to the RO in Los Angeles, California.

The Board also observes that the Veteran filed a substantive appeal, via his November 2009 VA Form 9, for the issue of entitlement to service connection for chronic low back pain.  However, as service connection for a low back condition diagnosed as degenerative joint disease with spondylosis of the lumbar spine and intervertebral disc syndrome, L4-S3, was granted by the RO in a November 2013 rating decision, this issue is not before the Board.

In the November 2009 VA Form 9, the Veteran requested a Board hearing at a local VA office before a member of the Board.  However, in correspondence received by the RO in September 2011, the Veteran indicated that he wished to withdraw his request for a Travel Board hearing and desired that VA would forward his case to the Board without further delay.  Accordingly, his personal hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that this appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless appeals processing systems.


FINDING OF FACT

The most competent and probative evidence does not reflect a diagnosis of any residuals of an ear infection.






CONCLUSION OF LAW

The criteria for service connection for residuals of an ear infection are not met. 38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudicatory letter sent to the Veteran in November 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims. 

As the claim remains denied, there is no prejudice accruing to the Veteran regarding inadequate notice pertaining to the downstream issues of establishing a disability rating and effective date of award should service connection be established.  Nevertheless, notice addressing disability ratings and effective dates was also provided to the Veteran in the November 2007 pre-adjudicatory letter.  

Moreover, VA examinations with medical opinions were obtained and the Veteran was afforded the opportunity to submit additional argument, which he did.  The Veteran was also offered the opportunity to testify before the Board.

Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has been obtained.  The Veteran's pertinent service treatment records have been included in the claims file and reviewed.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all VA and private treatment for the claimed disorder described by the Veteran.  VA has provided the Veteran with a QTC contract VA medical examination with an opinion in February 2013, to determine the nature and etiology of his claimed disorder.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that this action was conducted by a health care professional, and the associated reports reflect review of the Veteran's prior medical history and records and demonstrated objective evaluations.

Nevertheless, the Board notes that the February 2013 examination report indicates that in light of the February 2013 examiner's conclusion that there was no pathology to render a diagnosis, the Veteran was scheduled for another VA examination to obtain definitive findings; however the Veteran failed to report for further examination.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the Veteran has failed to report for a VA examination that might have assisted him in establishing his claim.  See 38 C.F.R. § 3.655.  Thus, the Board has decided the appeal based on the evidence of record.

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

The Veteran claims that he has current residuals of an ear infection that are related to ear conditions treated during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS electronic records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records show that from October 1976 to February 1977, the Veteran was repeatedly treated for complaints of earaches.  He was found to have inflamed eardrums and tenderness below the outer ear, and was assessed with otitis media.  In February 1977, the Veteran underwent an ear, nose, and throat evaluation.  The physician indicated that the Veteran's left ear was plugged more than the right, and the assessment was left eustachitis and mild nasal allergy.  In June 1977, the Veteran reported that he continued to have left ear problems, and in July 1977 he returned to the ear, nose, and throat clinic with complaints of itching inside the ear and a stuffy sensation.  The impression remained left eustachitis.  When the Veteran's medication was renewed in January 1978, his tympanic membranes were clear, and cerumen was noted on the right, but no diagnosis of an ear condition was rendered at that time.

VA treatment records dated since April 2008 show that the Veteran has been noted to have impacted cerumen.  These records also indicate that his hearing is decreased and he has bilateral hearing aids.  During a May 2010 VA audiology consultation, the audiologist noted that the Veteran had VA issued hearing aids which he reportedly wore periodically.  The examiner indicated that the test reliability was poor for pure-tones and fair for speech recognition testing.  The impression was that the Veteran demonstrated functional behaviors/hearing loss.  He provided half-word responses during speech recognition testing, with elevated and inconsistent pure- tone responses across frequencies (85-105+ decibels hearing loss).  There was poor speech recognition testing/pure-tone agreement.  The examiner found that there was probable mild hearing loss at worst, and speech recognition testing was slightly better than at the last evaluation in October 2008, indicating possible elevated thresholds at the prior evaluation.

In February 2013, the Veteran was provided with a QTC Medical Services contract VA audiology examination to evaluate his claimed disorder.  With regard to pure tone testing, the examiner indicated that all of the frequencies in the right and left ears could not be tested because the Veteran's results were not consistent with his examination.  Therefore, the examiner also found that the test results are not valid for rating purpose (not indicative of organic hearing loss).  Likewise, the examiner indicated that they could not test speech discrimination using the Maryland CNC word list.  Acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were each reported to be normal in the right and left ear.  With regard to tinnitus, the Veteran denied recurrent tinnitus.  The examiner indicated that the Veteran's claims file was available and reviewed during the examination.  The examiner stated that for hearing loss and tinnitus, there is no diagnosis because there is no pathology to render a diagnosis.  The Veteran was also examined for any ear conditions (including vestibular and infectious conditions).  The examiner indicated that the Veteran does not now have and has never been diagnosed with an ear or peripheral vestibular condition.  Physical examination of the external ear, ear canal, and tympanic membrane was normal.  The examiner found that with regard to otitis media, there was no pathology to render a diagnosis.  The examiner opined that with regard to any ear conditions, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event or illness.  An addendum to the examination report indicates that QTC attempted to schedule the Veteran for another audiometer examination to provider definitive findings, as well as an auditory brainstem response (ABR) test, but the Veteran was a "no show" to both appointments.

The Board finds that entitlement to service connection is not warranted for residuals of an ear infection.  Here, the medical evidence is simply insufficient to establish that any current disability exists which is related to service, due to poor reliability and validity of the Veteran's audiological test results and the Veteran's failure to report for the latest VA examination and ABR.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the evidence of record is insufficient to establish the existence of any ear disorder, claimed as residuals of an ear infection, which is related to service, to include any conditions treated therein.  Id.; 38 C.F.R. § 3.655.  

While the service treatment records reveal treatment and diagnoses of otitis media and left eustachitis, the medical evidence does not establish the existence of a current disability that is linked to such conditions.  The Board acknowledges that the VA treatment records indicate that the Veteran has probable mild hearing loss, at worst, for which is has been issued hearing aids.  However, as noted above, upon examination, the Veteran's audiological testing was found to be inconsistent and unreliable, and the evidence of record, including VA treatment records and the February 2013 VA examination, do not contain any diagnosis of hearing loss that is sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Board recognizes the Veteran believes he has the aforementioned disability, and that such disability is related to service.  The Veteran is competent to testify to those things that come to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).   However, with respect to residuals of an ear infection, the Veteran has not been shown to possess the requisite medical knowledge or expertise to diagnose such a complex disability.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the lay contentions are not competent evidence to show that the Veteran has a current disability related to residuals of an ear infection. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for residuals of an ear infection is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


